      Case 1:14-cv-10102-KPF-SN Document 476 Filed 05/03/19 Page 1 of 3




                                                                                               05/03/2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PHOENIX LIGHT SF LTD. et al.,

                        Plainliffs,                        Case No. 14-cv-10102-KPF-SN
                 V.
                                                           ECF Case
 WELLS FARGO BANK. N.A.,

                         Defendant.



               STIPULATION AND ORDER MODIFYING SCHEDULE

       WHEREAS, on October 29, 2018, plaintiff Phoenix Light SF LTD and the other

plaintiffs (collectively, ·'Phoenix Light"") served initial expert repo11s on Wells Fargo in

accordance with the Scheduling Order and Civil Case Management Plan with respect the above-

captioned matter [ECF 460] ("Cun-cnt Scheduling Order");

       WHEREAS, on November 5, 2018, Phoenix Light made certain expe11 disdosures in

accordance with the terms of the Stipulation and Order governing expert discovery in this action

[ECF 469];

       WHEREAS, on April 12, 2019, Phoenix Light served amended reports and supplemental

reliance materials for two of its experts, Ms. Ingrid Beckles and Dr. Bruce Spencer;

       WHEREAS. on April 16. 2019, Phoenix               served an amended report and

supplemental reliance materials for a third expert, Dr. Karl Snow:
  Case 1:14-cv-10102-KPF-SN Document 476 Filed 05/03/19 Page 2 of 3




SO ORDERED.

May 3, 2019
New York, New York
        Case 1:14-cv-10102-KPF-SN Document 476 Filed 05/03/19 Page 3 of 3




DATED: April lfl, 2019
                 ..   -·
   �-··
David H.Wo�
Steven S. Fitzgerald
Ryan A. Kane                               Jason Jurgens
Niraj J. Parekh                            Tracy V. Schaffer
WOLLMUTH MAHER & DEUTSCH LLP               Mahesh Venkatakrishnan
500 Fifth Avenue                           JONES DAY
New York, New York 10110                   250 Vesey Street
Tel: (212) 382-3300                        New York, New York, 10281-1047
Fax: (212) 382-0050                        Tel: (212) 326-3939
dwollmuth@wmd-law.com                      jtarnbe@jonesday.com
sfitzgerald@wmd-law.com                    hfsidrnan@jonesday.com
rkane@wmd-law.com                          jjurgens@jonesday.corn
nparckh@wmd-Iaw.com                        tvschaffer@jonesday .com
                                           mvparlikad@jonesday.com
George A. Zelcs
John A. Libra                              Andrew R. Stanton
Matthew C. Davies                          Courtney L. Snyder
Max C. Gibbons                             JONES DAY
KOREIN TILLERY LLC                         500 Grant Street, Suite 4500
205 North Michigan Plaza, Suite 1950       Pittsburgh, Pennsylvania 15219-2514
Chicago, Illinois 6060 I                   Tel: (412) 319-3939
Tel: (312) 641-9750                        astanton@jonesday.com
gzelcs@koreintill ery.com                  clsnyder@jonesday.com
jlibra@koreintillery.com
rndavies@koreintillery.com                 Counsef for Wells Fargo Bank. N.A.
rngibbons@koreintillery.com

-and-

Stephen M. Tillery
KOREIN TILLERY LLC
505 North Seventh Street Suite 3600
St. Louis. Missouri 63101-1625
Tel: (314) 241-4844
Fax: (314) 241
stillery@koreintillery.com
            Phoenix light




                                       3
